Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1 and 4-21 are currently pending.

Response to Amendment
The amendment filed August 22, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed April 27, 2022 has been entered. 
Claims 1, 4-14, and 17-19 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 1, 7-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (EP 2067682 A1, provided with translation), in view of Kawarada et al. (JP2001069162A, provided with translation).
Regarding claim 1, Hofer teaches (Fig. 1-2): A method of operating a cableway (1), wherein the cableway (1) is controlled by a cableway control system (17) to move a plurality of cars (6a, 6b) between a first station (1) and a second station (2), comprising: providing a function monitoring unit (15) to monitor a function (information relative to activation or release of the door locking means) of the cableway (1), wherein each car (6a, 6b) is assigned a unique car identification (para. 0016, lines 29-32) and the car identification of each car (6a, 6b) is known in the cableway control system (17) (para. 0023-0024); transmitting, with the function monitoring unit (15), malfunctions (para. 0034) triggered by car during the operation of the cableway (1) to the cableway control system (17) in a function status message (para. 0024), the malfunctions (para. 0005 and 0034) representing a deviation (i.e. car doors are open or unlocked when the car is running) of the function of the cableway from an expected normal function (i.e. car doors are closed and locked when the car is running); assigning, with the cableway control system (17), a malfunction that was received to a triggering car (6a) (para. 0023; signal S1 contains both identification code of triggering car and locking information).
Hofer further teaches that immediate steps can be taken in the event of malfunctioning of the vehicle door (para. 0034), but does not explicitly teach that the malfunctions together with the car identification of the triggering car are stored and evaluated in the cableway control system, and in that in the cableway control system the frequency of malfunctions of a particular function monitoring unit triggered by the same car or by different cars are evaluated in the cableway control system.
However, Kawarada teaches (Fig. 1): a loop-type data transmission system (Fig. 1) with a control system (6), such that that malfunctions (failure status data) together with the identification of the failure part (para. 0023, lines 211-213) are stored (failure detection count storage table; para. 0129) and evaluated in the control system (6), and in that in the control system (6) the frequency of malfunctions of a particular function monitoring unit (para. 0131) are evaluated in the control system (para. 0024- 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to incorporate a control system to store and evaluate the identification and malfunctions of a failure part, as well as evaluate the frequency of malfunctions of a monitoring unit, as taught by Kawarada, to “accumulate the statistics of each failure occurrence, grasp the change of failure occurrence frequency with time, and compare this with an external event to identify the cause of failure at an early stage” (para. 0025).
Regarding claim 7, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): an action on the cableway (1) is triggered by the cableway control system (17) in response to a malfunction received (para. 0034).
Regarding claim 8, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): the car identification of the cars (6a, 6b) are detected during the loading of the cableway with the cars (para. 0024-0025) and that the detected car identification are transmitted to the cableway control system (para. 0024).
Regarding claim 9, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): the function monitoring unit (15) detects a car identification of a car (para. 0026) and transmits it to the cableway control system (17)(para. 0024).
Regarding claim 14, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): a door lock (para. 0034) is monitored with a function monitoring unit (15) and that a function status message with a malfunction is transmitted to the cableway control system (17) (para. 0024) when a faulty door is detected (para. 0034).
Regarding claim 18, Hofer and Kawarada teach the elements of claim 9, as stated above. Hofer further teaches (Fig. 1-2): the car identification is transmitted together with a malfunction (para. 0034) and/or car parameter in a function status message (S1) (para. 0023).
Regarding claim 19, Hofer teaches (Fig. 1-2): A cableway (1), comprising: a cableway control system (17) adapted to move a plurality of cars (6a, 6b) between a first station (1) and a second station (2); a function monitoring unit (15) adapted to monitor a function (information relative to activation or release of the door locking means) of the cableway (1), wherein each car (6a, 6b) is assigned a unique car identification (para. 0016, lines 29-32) and the car identification of each car (6a, 6b) is known in the cableway control system (17) (para. 0023-0024); the function monitoring unit (15) is adapted to transmit malfunctions (para. 0005 and 0034)  triggered by cars (6a, 6b) during the operation of the cableway (1) to the cableway control system (17) in a function status message (para. 0024); the cableway control system (17) is adapted to assign a malfunction that was received to a triggering car (6a) (para. 0023; Signal S1 contains both identification code of triggering car and locking information). 
Hofer further teaches that immediate steps can be taken in the event of malfunctioning of the vehicle door (para. 0034), but does not explicitly teach that the malfunctions together with the car identification of the triggering car are stored and evaluated in the cableway control system, and in that in the cableway control system the frequency of malfunctions of a particular function monitoring unit triggered by the same car or by different cars are evaluated in the cableway control system.
However, Kawarada teaches (Fig. 1): a loop-type data transmission system (Fig. 1) with a control system (6), such that that malfunctions (failure status data) together with the identification of the failure part (para. 0023, lines 211-213) are stored (failure detection count storage table; para. 0129) and evaluated in the control system (6), and in that in the control system (6) the frequency of malfunctions of a particular function monitoring unit (para. 0131) are evaluated in the control system (para. 0024- 0025).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to incorporate a control system to store and evaluate the identification and malfunctions of a failure part, as well as evaluate the frequency of malfunctions of a monitoring unit, as taught by Kawarada, to “accumulate the statistics of each failure occurrence, grasp the change of failure occurrence frequency with time, and compare this with an external event to identify the cause of failure at an early stage” (para. 0025).
Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (EP 2067682 A1, provided with translation), in view of Kawarada et al. (JP2001069162A, provided with translation) and Yamamoto et al. (JP 2005335488 A, provided with translation).
Regarding claim 4, Hofer and Kawarada teach the elements of claim 1, as stated above. The combination of Hofer and Kawarada further teaches that a detected car door locking states of the cars are transmitted to the cableway control system with a function status message where the car parameters are assigned to the triggering car and are stored and evaluated together with the car identification of the triggering car, but does not explicitly teach that the function monitoring unit detects at least one car parameter of the cars to be transmitted as a function status message, assigned to the triggering car, and stored and evaluated.
However, Yamamoto teaches (Fig. 1-6): a function monitoring unit (spring force detecting device 40) that detects at least one car parameter (spring force of the gripping machine 20) of the cars to be transmitted as a function status message (para. 0031, lines 314-317).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to include a function monitoring unit that can detect a spring force of a cableway gripper to be transmitted as a function status message, as taught by Kawarada, so that “abnormalities in the gripping machine can be easily detected in advance, and overhaul schedules can be easily performed, and the safety of the cableway can be easily achieved” (para. 0011, lines 106-109).
Regarding claim 5, Hofer, Kawarada, and Yamamoto teach the elements of claim 4, as stated above. Hofer does not explicitly teach that in the cableway control system a trend of a car parameter of a particular car received from a particular function monitoring unit over time is evaluated.
However, Yamamoto further teaches (Fig. 1-6): in the cableway control system a trend of a car parameter (spring force of the gripping machine 20) of a particular car (14) received from a particular function monitoring unit over time is evaluated (para. 0031, lines 306-317).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to record and evaluate a trend of the spring force over time, as taught by Yamamoto, so that “abnormalities in the gripping machine can be easily detected in advance, and overhaul schedules can be easily performed, and the safety of the cableway can be easily achieved” (para. 0011, lines 106-109).
Regarding claim 6, Hofer, Kawarada, and Yamamoto teach the elements of claim 4, as stated above. The combination of Hofer, Kawarada, and Yamamoto further teaches that car parameters (spring forces of the gripping machines 20) of a particular function control unit (computer 50 of Yamamoto) and of different cars (plurality of carriers 14 of Yamamoto) are evaluated in the cableway control system (Yamamoto, para. 0031 and 0032).
Regarding claim 10, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer teaches a function monitoring unit (15), but does not explicitly teach that the function monitoring unit detects a spring force of a clamp of a car and that the detected spring force is transmitted in the function status message to the cableway control system as a car parameter.
However, Yamamoto teaches (Fig. 1-6): a function monitoring unit (spring force detecting device 40) that detects a spring force of a clamp (20) of a car and that the detected spring force is transmitted in the function status message to the cableway control system as a car parameter (para. 0031, lines 314- 317).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to include a function monitoring unit that can detect a spring force of a cableway gripper to be transmitted as a function status message, as taught by Kawarada, so that “abnormalities in the gripping machine can be easily detected in advance, and overhaul schedules can be easily performed, and the safety of the cableway can be easily achieved” (para. 0011, lines 106-109).
Regarding claim 11, Hofer, Kawarada, and Yamamoto teach the elements of claim 10, as stated above. Hofer further does not explicitly teach that the function monitoring unit transmits a function status message about a malfunction to the cableway control system when the detected spring force falls below a predetermined limit.
However, Yamamoto further teaches (Fig. 1-6): a function monitoring unit (spring force detecting device 40) transmits a function status message about a malfunction to the cableway control system (para. 0031, lines 314-317) when the detected spring force falls below a predetermined limit (para. 0032, lines 324-327).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to include a function monitoring unit that can detect when a spring force of a cableway gripper drops below a predetermined limit to be transmitted as a function status message, as taught by Kawarada, so that “abnormalities in the gripping machine can be easily detected in advance, and overhaul schedules can be easily performed, and the safety of the cableway can be easily achieved” (para. 0011, lines 106-109).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (EP 2067682 A1, provided with translation), in view of Kawarada et al. (JP2001069162A, provided with translation) and (CN 104442836 A, provided with translation).
Regarding claim 12, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): a passage of a car (6a) is monitored with a function monitoring unit (15) ina defined passage zone in the station (Fig. 2), but does not explicitly teach that the time of passage ora traveled cable distance for the passage through the passage zone is detected and transmitted as a car parameter in the function status message to the cableway control system
However, (CN 104442836 A) teaches: a time of passage or a traveled cable distance (para. 0035, lines 326-327) for the passage through a passage zone is detected and transmitted as a car parameter in the function status message to a cableway control system (drive motor and microcontroller 1; claim 2, lines 39-41; para. 0035, lines 323-331).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to determine and transmit a cable distance for a passage through a passage zone as a car parameter in the function status message to the cableway control system, as taught by (CN 104442836 A), to ensure the cars travel within the range between the minimum running speed and the maximum running speed and completes the track on time.
Regarding claim 13, Hofer, Kawarada, and (CN 104442836 A) teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): the function monitoring unit (15) transmits a function status message about a malfunction (para. 0034) to the cableway control system, but does not explicitly teach a function status message for when the car is moved too slowly or too fast through the passage zone with respect to a predetermined time window or a predetermined cable distance range.
However, (CN 104442836 A) teaches: Transmitting a function status message (para. 0036) for when the car is moved too slowly or too fast through the passage zone (para. 0035, lines 326-331) with respect to a predetermined cable distance range (required cable length).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to transmit a function status message for when the car is moved too slowly or too fast through the passage zone with respect to a predetermined cable distance range, as taught by (CN 104442836 A), to ensure the cars travel within the range between the minimum running speed and the maximum running speed and completes the track on time.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer (EP 2067682 A1, provided with translation), in view of Kawarada et al. (JP2001069162A, provided with translation) and Widar et al. (FR 2807988 A1, provided with translation).
Regarding claim 17, Hofer and Kawarada teach the elements of claim 1, as stated above. Hofer further teaches (Fig. 1-2): a function monitoring unit (15), but does not explicitly teach that the function monitoring unit monitors a barrier that a malfunction in the function status message is transmitted to the cableway control system when a car triggers the barrier.
However, Widar teaches (Fig. 1-4): a function monitoring unit (Description, lines 14-16) monitors a barrier (actuating lever 16) that a malfunction (slipping of clamp 12 on cable 14) in the function status message is transmitted to a cableway control system (Description, lines 47-49) when a car (clamp 12 of the cable car) triggers the barrier (16) (Description, lines 96-104).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to use the function monitoring unit to monitors a barrier that a malfunction in the function status message is transmitted to the cableway control system when a car triggers the barrier, as taught by Widar, to “periodically check the state of non-slip of the clamp on the	cable in the presence of a predetermined mechanical force exerted on said clamp” (Description, lines 16-18).

Allowable Subject Matter
Claims 15-16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 15 and 20 and their depending claims 16 and 21, the prior art fails to teach that a function monitoring unit monitors a seat heater of a seat of a car and power consumption of the seat heater is transmitted in the function status message to the cableway control system as a car parameter. While Hofer (EP 2067682 A1, provided with translation) teaches (Fig. 1-2): a transmitting-receiving unit (15) that may be interpreted as the function monitoring unit and transmits a function status message to the cableway control system, the examiner finds no obvious reason to modify the function monitoring unit to monitor a seat heater of a seat of a car and transmit its power consumption as a car parameter. Such a modification would require improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “The Office Action has not shown the claimed function status message with malfunctions” and that “In Hofer, a malfunction is not sent in a function status message. Instead, Hofer's control deduces a malfunction from a missing function status message-Hofer does not send a function status message with a malfunction”. 
The examiner responds that while Hofer’s control merely deduces a malfunction from an absence of the signal “S_closed” from a toggle switch, it is clear to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that the absence of the signal “S_closed” (meaning the car doors are not closed and locked when the car is running) represents a malfunction of the car door locking mechanism (Hofer, paras. 0005 and 0034). Therefore, it would be reasonable to correlate the signal (S_2 with absence of S_closed) with a malfunction representing a deviation of the function of the cableway from an expected normal function (i. e. car doors are closed and locked when the car is running). 
Applicant argues that “Kawarada is not concerned with collecting data of different cars, as claimed, and is concerned with statistics regarding data transmission (e.g., and not cars or parts)”. The applicant states that Kawarada rather teaches “the failure recovery information of the own station detection and the failure recovery information received from the adjacent station are collected”. 
The examiner responds that while Kawarada is not concerned with collecting data of different cars, Kawarada is merely used to teach a control system to store and evaluate the identification and malfunctions of a failure part, as well as evaluate the frequency of malfunctions of a monitoring unit. The limitation of collecting data of different cars were taught by the primary reference Hofer. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
Applicant argues that “the Office Action has not shown motivation to modify the cited references and arrive at Applicant's invention”. The applicant further states that “Kawarada discourages the hypothetical combination because Kawarada discloses that data transmission should not always include the central station (control system), as this takes considerable resources [Kawarada, paras. 0013-0015]”, and “Therefore, each station would collect a part of the data, exemplary the data of the closest cars, but no central data storage would be realized. This is contrary to a claimed invention, where information is pooled at the control system”
The examiner responds that as stated in the Non-Final rejection dated April 27, 2022, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hofer to incorporate a control system to store and evaluate the identification and malfunctions of a failure part, as well as evaluate the frequency of malfunctions of a monitoring unit, as taught by Kawarada, to “accumulate the statistics of each failure occurrence, grasp the change of failure occurrence frequency with time, and compare this with an external event to identify the cause of failure at an early stage” (para. 0025).
Further, the applicant’s arguments are more specific than the claim language presented. The claim language does not require Kawarada to teach “a central data storage where information is pooled at the control system”. Nonetheless, a central data storage would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allow an operate the ability to monitor and control the entire network. 
Kawarada is merely used to teach a control system to store and evaluate the identification and malfunctions of a failure part, as well as evaluate the frequency of malfunctions of a monitoring unit. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617